                                             Case 4:21-cv-04951-HSG Document 10 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CAMERON STANDLEY,                                 Case No. 21-cv-04951-HSG
                                   8                     Plaintiff,                           ORDER OF DISMISSAL
                                   9               v.

                                  10        MICHEL KHEM, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On June 28, 2021, Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. Dkt. No. 1. That same day, the Court informed Plaintiff that this action was deficient

                                  15   because he had not signed the complaint as required by Rule 11 of the Federal Rules of Civil

                                  16   Procedure, and because he had neither paid the filing fee nor filed an application to proceed in

                                  17   forma pauperis. Dkt. Nos. 5, 6. Plaintiff was instructed to, within twenty-eight days of the

                                  18   notices, submit a signed complaint on the proper form and either pay the filing fee or file an
                                  19   application to proceed in forma pauperis. Dkt. Nos. 5, 6. Plaintiff was informed that the failure to

                                  20   comply with these notices would result in dismissal of this action. Dkt. Nos. 5, 6. The Court

                                  21   provided Plaintiff with a copy of the unsigned complaint, a blank in forma pauperis application,

                                  22   and a post-paid return envelope. Dkt. Nos. 5, 6.

                                  23            The deadline has passed, and Plaintiff has not submitted a signed complaint on the proper

                                  24   form. The Court therefore DISMISSES this action without prejudice. Because this dismissal is

                                  25   without prejudice, Plaintiff may move to reopen the action. Any such motion must be

                                  26   accompanied by a signed complaint on the proper form, and either the filing fee or an application
                                  27   to proceed in forma pauperis.

                                  28   //
                                          Case 4:21-cv-04951-HSG Document 10 Filed 08/11/21 Page 2 of 2




                                   1         The Clerk shall enter judgment and close the file.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 11, 2021

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
